The order of affirmance of appellant’s conviction (286 App. Div. 924) is vacated and the case restored to the General Calendar. The record is remitted to the County Court of Columbia County for the determination of appellant’s motion of June 9, 1952, to settle the same and correct the transcript of the stenographic minutes. (See People v. Peters 5 A D 2d 1020.) Counsel should be assigned or the defendant produced in person at the hearing thereon as the trial court may determine in its discretion. (See Chessman v. Teets, 354 U. S. 156.) Bergan, J. P., Gibson, Herlihy and Reynolds, JJ., concur.